DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a conductive spacer profile in line 3 and subsequently recites “of such a profile.” It is unclear if “such a profile” is meant to define a different profile or to the conductive spacer profile.
Claims 12-14 require “an electrically conductive frame” and that the insulating glazing unit of claim 1 is inserted into the electrically conductive frame. However, the unit of claim 1 already has “an electrically conductive frame” (see line 4). It is unclear how the frame can be inserted into itself or which conductive frame is the unit inserted into – the conductive frame of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3287998 to Weissler et al. (“Weissler”) in view of WO 00/36261 Denel et al. (“Denel”) and U.S. Publication No. 2017/0167185 to Boer (“Boer”).
Regarding claim 1, Weissler discloses an insulating glazing unit, comprising at least two glass panes 11, 12 and a circumferential spacer profile 14 between the at least two glass panes near edges of the at least two glass panes, for use in a window, a door, or a facade glazing, which has in each case an frame 80 surrounding the edges of the insulating glazing, wherein at least one electronic system 50 is attached to and arranged at a corner of the insulating glazing unit, but does not disclose that the electronic system is at least one RFID transponder as an identification element or that the frame is electrically conductive.
Denel discloses an insulating glazing comprising at least one RFID transponder (Denel 22) arranged at a corner of the insulating glazing unit functioning as a label, i.e. an identification element providing remotely readable relevant manufacturing data.
Boer discloses a frame made of aluminum (par 0047), a metal which is electrically conductive.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Aluminum is a commonly used frame material for windows.
Regarding claim 2, Weissler in view of Denel and Boer discloses that the at least one RFID transponder is arranged at a predetermined corner, which is specified based on a predetermined installation position of the insulating glazing unit in the electrically conductive frame.
Regarding claim 3, Weissler in view of Denel and Boer does not disclose that a RFID transponder of the at least one RFID transponder is arranged in each case at two diagonally opposite corners. It has been held that a mere duplication of parts, such as the duplication of the transponder in each corner, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).
Regarding claim 4, Weissler in view of Denel and Boer does not disclose that a RFID transponder of the at least one RFID transponder is arranged at each corner of the insulating glazing unit. It has been held that a mere duplication of parts, such as the duplication of the transponder in each corner, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).
Regarding claim 5, Weissler in view of Denel and Boer discloses that an end of the transponder pointing toward the nearest corner of the insulating glazing unit is not more than 30 cm from the nearest corner of the insulating glazing unit.
Regarding claim 6, Weissler in view of Denel and Boer discloses that the at least one RFID transponder is applied to a boundary edge of one of the glass panes.
Regarding claim 7, Weissler in view of Denel and Boer discloses that the at least one RFID transponder is applied to an outer surface of the spacer profile via seal 24.
Regarding claim 8, Weissler in view of Denel and Boer discloses that the at least one RFID transponder is applied to an outer surface of one of the glass panes at the edge thereof.
Regarding claim 9, Weissler in view of Denel and Boer discloses that the at least one RFID transponder is dimensioned and placed on the edge such that, in the mounted state of the window, of the door, or of the facade glazing, the at least one RFID transponder is completely covered by an upright rebate wall of the surrounding electrically conductive frame 80 (see Fig. 7).
Regarding claim 11, Weissler in view of Denel and Boer discloses that at a location of the at least one RFID transponder an identifying marking (seam 32b) visible to the naked eye is applied on at least one of the at least two glass panes.
Regarding claim 12, Weissler in view of Denel and Boer discloses a window with an electrically conductive frame and an insulating glazing unit according to claim 1 inserted into the electrically conductive frame.
Regarding claim 13, Weissler in view of Denel and Boer discloses a door with an electrically conductive frame and an insulating glazing unit according to claim 1 inserted into the electrically conductive frame. Weissler discloses that “the bay closure member may for example be an opening adapted to cooperate with a frame of a dormant closing device such as a window, a door or the like.”
Regarding claim 14, Weissler in view of Denel and Boer discloses a facade glazing with a construction that has an electrically conductive frame and an insulating glazing unit according to claim 1 inserted into the electrically conductive frame.
Regarding claims 15-17, Weissler in view of Denel and Boer does not disclose that the end of the transponder pointing toward the nearest corner of the insulating glazing unit is not more than 5, 10, or 20 cm from the nearest corner of the insulating glazing unit. It would have been obvious to one having ordinary skill in the art at the time of invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary skill would recognize the known effect attributed to a claimed parameter, then it is logical to conclude that changes to that parameter produce expected results. In this case, it is expected that having the end of the transponder closer to the corner for decreased noticeability.
	
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in combination discloses and insulating glazing unit comprising inter alia at least one RFID transponder that is electromagnetically coupled to a conductive spacer profile or to a conductive section of such a profile such that emission and reception properties of an entire system (transponder-IGU-spacer profile-frame) are improved. None of the cited prior arts disclose such a connection between a spacer, transponder, and frame and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633